DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
In an interview with Glen Kellett on 2/16/2022, the Applicant elected the femoral component of Fig. 6, the tibial tray of Fig. 10, and the tibial insert of Figs. 12 and 13 for prosecution on the merits of the case. Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected species, there being no allowable generic or linking claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,500,055. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,962,264. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,408,703. Although the claims at issue are not all of the structural elements and characteristics are disclosed by both sets of claims.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 8,915,965. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 19 of U.S. Patent No. 10,179,052. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3, 6, and 16 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Dun (US Pat. No. 8,075,626).
Dun discloses the following regarding claim 1: a total knee implant prosthesis comprising: a femoral component (14) including a pair of condyles (44, 46), an opening (100) defined between the pair of condyles, and an anterior cam (98) extending between the pair of condyles adjacent to the opening (Figs. 1, 7-9), and a tibial component (12) configured to permit the femoral component to articulate over a range of flexion (col. 8, lines 6-65), the tibial component including a first condyle depression (24) that is defined by an arcuate surface (Figs. 
Dun discloses the following regarding claim 2: the total knee implant prosthesis of claim 1, wherein the first condyle depression is a medial condyle depression (col. 4, lines 60-62).  
Dun discloses the following regarding claim 3: the total knee implant prosthesis of claim 1, wherein the femoral component further includes an arcuate bridge (please see annotated Figure A, below) connecting the pair of condyles, and the anterior cam is spaced apart from the arcuate bridge (Figure A).  

    PNG
    media_image1.png
    347
    388
    media_image1.png
    Greyscale

Figure A.

Dun discloses the following regarding claim 16: the total knee implant prosthesis of claim 1, wherein the anterior surface of the post includes a lateral side (38) and a medial side (36), and wherein an anterior edge of the lateral side of the post is closer to an anterior side of the tibial component than an anterior edge of the medial side of the post (Fig. 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 14, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dun in view of Forte et al. (US Pat. No. 4,888,021; hereinafter Forte).
Regarding claim 5, Dun discloses the limitations of the claimed invention, as described above. It further has an anterior portion of the femoral component (front surfaces of element 14) and the arcuate bridge being defined at a posterior end of the anterior portion (Figure A). However, it does not disclose a patella component and the femoral component including a depression defined in the anterior portion that is sized to receive the patella component. Forte teaches that it is well known in the art that a knee prosthesis is provided with a patella component (80) and a depression (82) defined in the anterior portion of the femoral component to receive the patella component (col. 7, lines 58-col. 8, lines 30), as would be needed to treat the damaged portions of a patient’s knee and provide a smooth transition surface for the patella 
Regarding claims 14 and 15, Dun discloses the limitations of the claimed invention, as described above. It further discloses that its post can be provided with any desired angle relative to the tibial component (col. 5, lines 1-18). However, it does not disclose the post having flat anterior and posterior surfaces. Forte teaches that it is well known in the art that the tibial component of a knee prosthesis has flat or curved anterior and posterior surfaces (Figs. 1-2, 14-15; col. 5, lines 18-col. 6, lines 18; col. 9, lines 1-55), in order to provide the post with the shape and configuration needed for proper movement and rotation to suit a particular patient. It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to modify the post of Dun according to the teachings of Forte, for the purpose of providing the post with the shape and configuration needed for proper movement and rotation to suit a particular patient.
Further regarding claim 15, the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the angle degree of the post needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the angle degree, would have been obvious at the time of applicant's invention in view of the teachings of Dun and Forte. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
s 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dun.
Regarding claim 17, Dun discloses that its post can be provided with any desired angle relative to the tibial component (col. 5, lines 1-18). It has been held that the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal angle orientation of the post needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of angle orientation of the post, would have been obvious at the time of applicant's invention in view of the teachings of Dun. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Dun teaches the following regarding claim 18: the total knee implant prosthesis of claim 17, wherein the anterior surface of the post includes a lateral side (38) and a medial side (36), and wherein a bottom corner of the lateral side of the anterior surface of the post is closer to an anterior side of the tibial component than a bottom corner of the medial side of the anterior surface of the post (please see annotated Figure B, below).

    PNG
    media_image2.png
    358
    558
    media_image2.png
    Greyscale

Figure B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774